[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS
                                                             FILED
                 FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                   ________________________ ELEVENTH CIRCUIT
                                                       DECEMBER 27, 2006
                          No. 06-12564                 THOMAS K. KAHN
                    ________________________               CLERK


              D. C. Docket No. 05-00126-CV-WCO-2

GEORGE HEALD,
HAROLD BARRETT,
BARRETT HEALD PARTNERSHIP,


                                                    Plaintiffs-Appellants,

                               versus

QWEST COMMUNICATIONS CORPORATION,

                                                    Defendant,

NORFOLK SOUTHERN RAILWAY COMPANY,

                                                    Defendant-Appellee.


                    ________________________

             Appeal from the United States District Court
                for the Northern District of Georgia
                  _________________________

                        (December 27, 2006)
Before BIRCH and PRYOR, Circuit Judges, and NANGLE,* District Judge.

PER CURIAM:

       Having carefully reviewed the briefs of the parties and record in this case

and having entertained oral argument, we can discern no reversible error in this

case. Accordingly, we AFFIRM the judgment of the district court.




       *
       Honorable John F. Nangle, United States District Judge for the Eastern District of
Missouri, sitting by designation.

                                               2